Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed that portion of Supreme Court’s order which denied motions to set aside the verdict and reduce the jury award, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed that portion of Supreme Court’s order which granted the motion to reduce the workers’ compensation lien, dismissed upon the ground that as to that portion of the Appellate Division order, defendants are not parties aggrieved (CPLR 5511). Motion for leave to appeal otherwise denied.
Judge Hancock, Jr., taking no part.